PER CURIAM:
This is an appeal from an order terminating the parental rights of appellant G.P., natural father of J.D.P., on the ground that the repeated and continued incapacity and neglect of G.P. has caused J.D.P. to be without essential parental care and control and the conditions and causes of this incapacity and neglect cannot or will not be remedied. 23 Pa.C.S.A. § 2511(a)(2).
The instant Petition for Involuntary Termination of appellant’s parental rights was filed on January 12, 1982, and a hearing thereon was held on March 2, 1982. At the conclusion of the hearing, the court entered an order terminating appellant’s parental rights. Exceptions were timely filed and denied. This appeal followed.
During the pendency of this case, the United States Supreme Court held that an order terminating parental rights must be supported by clear and convincing evidence. Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982). The effect of this decision was to raise the burden of proof required in involuntary termination of *194parental rights cases from a “preponderance of the evidence” to “clear and convincing evidence.”
This court subsequently determined that this higher burden of proof must be applied to any case in which an order of termination was entered by a lower court prior to the Santosky decision but which had not yet been finally decided on appeal and that such cases must be remanded to the trial court for further proceedings in accord with the Santo-sky standard. In re: Adoption of M.E.T., 313 Pa.Super. 316, 459 A.2d 1247 (1983). For the reasons contained in that opinion, therefore, we must vacate the order entered in this case and remand it for further proceedings in accordance with the decision in In re: Adoption of M.E.T., supra.
Order vacated. Case remanded for further proceedings not inconsistent with the opinion in In re: Adoption of M.E.T., 313 Pa.Super. 316, 459 A.2d 1247 (1983). We do not retain jurisdiction.